 

Exhibit 10.1



 

 

 



CAPACITY AND SERVICES AGREEMENT

 

By and Among

 

CLINTON GROUP, INC., IMATION CORP. AND GlassBridge Asset Management, LLC

 



 

 



February 2, 2017

 

 

 

 

CAPACITY AND SERVICES AGREEMENT, dated as of February 2, 2017, by and among:

 

CLINTON GROUP, INC., a Delaware corporation (the “Service Provider”);

 

IMATION CORP., a Delaware corporation (“Imation”); and

 

GlassBridge Asset Management, LLC, a Delaware limited liability company
(“Imation RIA”).

 

WITNESSETH:

 

WHEREAS, Imation RIA intends to manage certain assets of Imation and certain
assets of third party clients (“Imation Capital”); and

 

WHEREAS, Imation RIA desires to retain the Service Provider to provide certain
services and investment capacity to Imation RIA, and the Service Provider
desires to provide such services and investment capacity to Imation RIA, in
accordance with the terms and conditions of the Transaction Documents (as
defined below);

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, the Service Provider, Imation and Imation RIA (the
“Parties” and each a “Party”) agree as follows:

 

1.DEFINITIONS.

 

In this Agreement, the following words and phrases shall have the following
respective meanings, unless the context otherwise requires.

 

“Account” shall have the meaning set forth in Section 10.A.

 

“Advisers Act” shall mean the Investment Advisers Act of 1940, as amended, and
the rules promulgated thereunder.

 

“Affiliate” shall mean as to any Person, any other Person, that controls, is
controlled by, or is under common control with, such Person. For these purposes,
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Agreement” shall mean this Capacity and Services Agreement, dated as of
February 2, 2017, by and among the Service Provider, Imation and Imation RIA.

 

“Bloomberg” means Bloomberg Financial Markets.

 

“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of New
York are authorized or required by law or other governmental action to close.

 

1

 

 

“Capacity” shall have the meaning set forth in Section 3.B.

 

“Capacity Expansion” shall have the meaning set forth in Section 3.B.

 

“Capacity Extension” shall have the meaning set forth in Section 3.B.

 

“Capacity-Related Consultation Services” shall have the meaning set forth in
Section 4.A.

 

“Clinton Fund” shall have the meaning set forth in Section 3.B.

 

“Clinton Indemnified Party” shall have the meaning set forth in Section 11.C.

 

“Common Stock” means (a) Imation’s shares of Common Stock, par value $0.01 per
share, and (b) any share capital into which such Common Stock shall have been
changed or any share capital resulting from a reclassification of such Common
Stock.

 

“Confidential Information” shall have the meaning set forth in Section 10.A.

 

“Designated Persons” shall have the meaning set forth in Section 10.B.

 

“Designee” means Madison Avenue Capital Holdings, Inc., a Delaware corporation
and an Affiliate of the Service Provider.



 

“Disclosing Party” shall have the meaning set forth in Section 10.A.

 

“Governmental Authority” shall mean any: (a) nation, state, commonwealth,
province, territory, county, municipality, district or other jurisdiction of any
nature; (b) federal, state, provincial, local, municipal, foreign or other
government; (c) governmental or quasi-governmental authority of any nature
(including any governmental division, department, agency, commission,
commissioner, bureau, tribunal, instrumentality, official, ministry, fund,
foundation, center, organization, board, unit, body or Person and any court or
other tribunal); or (d) regulatory or self-regulatory organization.

 

“Imation” shall have the meaning set forth in the preamble of this Agreement.

 

“Imation Board Approval” shall mean the approval of the board of directors of
Imation, with any directors who are interested in this Agreement or the
transactions contemplated hereby or otherwise in the matter being approved
recusing themselves from the discussion and voting on such matter.

 

“Imation Capital” shall have the meaning set forth in the recitals to this
Agreement.

 

“Imation Indemnified Party” shall have the meaning set forth in Section 11.D.

 

“Imation RIA” shall have the meaning set forth in the preamble of this
Agreement.

 

2

 

 

“Imation RIA Launch-Related Services” shall have the meaning set forth in
Section 4.B.

 

“Initial Closing Date” shall have the meaning set forth in the Subscription
Agreement.

 

“Initial Term” shall have the meaning set forth in Section 3.B.

 

“Invested Equity” shall mean the aggregate gross asset value of the funds made
available to the Service Provider by Imation and Imation RIA for discretionary
management by the Service Provider, taking into account net capital appreciation
and net capital depreciation thereon, and disregarding any leverage applied to
such funds.

 

“Lien” means any mortgage, deed of trust, lien, charge, claim, encumbrance,
security interest, right of first refusal, preemptive right or other
restrictions of any kind.

 

“Losses” shall have the meaning set forth in Section 11.C.

 

“Party” and “Parties” shall have the meanings set forth in the recitals to this
Agreement.

 

“Person” shall mean any individual, partnership, corporation, limited liability
company, unincorporated organization or association, trust (including the
trustees thereof in their capacity as such) or other entity (including any
governmental entity) organized under the laws of (or, in the case of
individuals, resident in) any jurisdiction.

 

“Principal Market” means The New York Stock Exchange.

 

“Proceeding” shall mean an action, claim, suit, inquiry, investigation or
proceeding (including, without limitation, an investigation or partial
proceeding, such as a deposition), whether commenced or, to the applicable
Party’s knowledge, threatened in writing.

 

“Registration Rights Agreement” means a Registration Rights Agreement between
the Designee and Imation, in the form attached hereto as Exhibit A to the
Subscription Agreement.

 

“Required Approvals” shall have the meaning set forth in Section 8.A.e.

 

“Revenue Share Transaction” shall have the meaning set forth in Section 6.

 

“SEC” shall mean the United States Securities and Exchange Commission.

 

“Service Provider” shall have the meaning set forth in the preamble of this
Agreement.

 

“Services” means the Investment Management Services, the Capacity-Related
Consultation Services and the Imation RIA Launch-Related Services.

 

3

 

 

“Subscription Agreement” means the subscription agreement between the Service
Provider and Imation dated as of November 22, 2016, as amended by Amendment No.
1 to the Subscription Agreement, dated as of January 9, 2017 and any subsequent
amendment thereto in accordance with its terms.



 

“Subsidiary” means any joint venture or entity in which Imation, directly or
indirectly, owns any of the capital stock or holds an equity or similar
interest.

 

“Transaction Documents” means this Agreement, the Subscription Agreement, the
Registration Rights Agreement and any other documents, certificates or
agreements executed or delivered in connection with the transactions
contemplated hereby and thereby, including without limitation any further
agreements entered into between the Service Provider and Imation RIA pursuant to
which Invested Equity is invested in accordance with this Agreement.

 

2.APPOINTMENT OF SERVICE PROVIDER; GOVERNANCE AND MANAGEMENT OF IMATION RIA.

 

A.Appointment of Service Provider. Imation RIA hereby appoints the Service
Provider to provide the Services and the Capacity to Imation RIA, and the
Service Provider hereby agrees to provide the Services and the Capacity to
Imation RIA, in accordance with this Agreement.

 

B.Imation RIA Governance and Management. Upon the Initial Closing Date, Imation
RIA’s initial board of directors will be comprised of Joseph De Perio, Daniel
Strauss, Donald H. Putnam, Alex Spiro and one additional or substitute director,
as shall be mutually agreed upon by the Parties in a separate writing. The
Service Provider shall, upon request from Imation RIA, provide reasonable
assistance and consultation to Imation RIA regarding the selection and retention
of the executive management team for Imation RIA. For the avoidance of doubt,
Imation RIA will determine the leverage and underlying strategies in which the
Imation Capital is invested, and will have complete discretion over how the
Imation Capital will be invested and the structure in which it will be held,
provided that the provision of Investment Management Services by the Service
Provider shall be subject to the terms of this Agreement, including without
limitation Section 3A. The Imation Capital, including the Invested Equity, may
be held in one or more private investment funds or similar investment vehicles
managed by Imation RIA and/or one or more separately managed accounts managed by
Imation RIA. The Imation Capital may utilize a single investment strategy or a
combination of investment strategies.

 

3.INVESTMENT MANAGEMENT SERVICES; CAPACITY

 

A.Investment Management Services. During the Term, Imation RIA may place under
the Service Provider’s management from time to time, subject at all times to the
supervision of the Service Provider, the Invested Equity which shall be held in
a private investment fund or a similar investment vehicle sponsored by Imation
RIA or a managed account established by Imation RIA, subject to the terms of
this Agreement, with terms not specified in this Agreement to be as mutually
agreed in writing by the Parties. The services provided by the Service Provider
with respect to such Invested Equity pursuant to this Agreement are referred to
herein as the “Investment Management Services.”

 

4

 

 

If and to the extent Imation RIA requests the Service Provider to provide
Investment Management Services for Invested Equity, the Service Provider shall,
subject to the supervision of Imation RIA, manage such Invested Equity, on a
discretionary basis, using the Service Provider’s quantitative equity strategy,
split evenly between long and short, with a leverage ratio not to exceed 5X per
side, unless otherwise approved by the Service Provider and Imation RIA in
writing (subject to Imation Board Approval).

 

Imation RIA shall give the Service Provider at least 45 days’ prior written
notice of the date that it first allocates Invested Equity to the Service
Provider so that the Service Provider may attend to the necessary arrangements
to manage the Invested Equity. Imation RIA shall give the Service Provider prior
written notice of all additional contributions of Invested Equity to the Service
Provider’s management.

 

The Service Provider agrees that it shall not knowingly accept any investments
in any investment vehicle or account managed by the Service Provider or any of
its Affiliates directly from Imation RIA’s third party clients with whom the
Service Provider does not have a pre-existing relationship, without the prior
written consent of Imation RIA.

 

At all times during the Term, the Service Provider shall maintain sufficient
personnel and facilities to perform its obligations under this agreement in
accordance with industry standards.

 

B.Capacity. Subject to the exceptions set forth below in this paragraph, the
Invested Equity shall not exceed $1 billion in the aggregate (the “Capacity”).
For the avoidance of doubt, Imation’s current investment in Clinton Lighthouse
Equity Strategies Fund (Offshore), Ltd. (the “Clinton Fund”), as the amount of
such investment is adjusted to reflect net profits, losses, redemptions and
subscriptions, counts towards Imation’s and Imation RIA’s usage of the Capacity.

 

Imation RIA shall be permitted to cause the Invested Equity to exceed the
Capacity by any amount up to an additional $500 million for a maximum Capacity
of up to $1.5 billion upon Imation Board Approval and at least 45 days prior
written notice to the Service Provider (the “Capacity Expansion”). The Capacity
rights shall survive for up to five years from the Initial Closing Date (the
“Initial Term”); provided that Imation RIA will have the option to extend the
Capacity for two subsequent one-year periods upon Imation Board Approval and at
least 45 days’ prior written notice to the Service Provider (individually, each
a “Capacity Extension,” collectively, the “Capacity Extensions”; the Initial
Term and the Capacity Extensions, to the extent triggered, are collectively
referred to as the “Term”).

 

5

 

 

In the event that the Invested Equity (for the avoidance of doubt, including
returns from such investment) must be reduced in order to avoid exceeding the
Capacity, (i) Imation’s assets will be withdrawn before the capital of Imation
RIA’s third party investors is withdrawn, (ii) the Service Provider shall
identify and offer capacity in other strategies managed by the Service Provider
at commercially reasonable rates no greater than would be charged another client
of Service Provider having the same amount invested as such excess, and (iii) at
the election of Imation RIA, its third party clients may continue to invest with
the Service Provider such that the Capacity is exceeded, provided only that such
excess capacity shall be provided by the Service Provider as needed on
commercially reasonable terms at no greater fees and performance compensation
than would be charged to another client of the Service Provider having the same
amount invested as such excess.

 

The calculation of the amount of Capacity utilized shall be based on the fair
value of the Invested Equity, as calculated by a nationally recognized
third-party fund administrator (“Administrator”), in consultation with the
Service Provider, and in accordance with the Service Provider’s valuation
policies and U.S. generally accepted accounting principles, as issued and
amended from time to time. For the avoidance of doubt, the Administrator shall
be a third-party service provider to Imation RIA. Imation RIA shall have the
right to review (i) the Service Provider’s valuation policies and/or (ii) the
valuation of any specific investment. The Service Provider will provide Imation
RIA with a written estimate of the amount of Capacity utilized based on the
Administrator’s valuation of Invested Equity on a monthly basis, as soon as
reasonably practicable following its receipt of the Administrator’s calculation
of fair value of the Invested Equity.

 

4.SCOPE OF SERVICES.

 

A.Capacity-Related Consultation Services. During the Term and for a 3-month
transition period thereafter, upon the request of Imation RIA, the Service
Provider will consult with Imation RIA regarding operational, management and
other matters relating to the enumerated responsibilities of Imation RIA set
forth in this Section 4.A, solely to the extent that the following directly
relate to Imation RIA’s use of the Capacity. Imation RIA and its third party
service providers shall in all cases, remain solely responsible for the
following: (i) account reconciliation, (ii) P&L reporting, (iii) position
monitoring, (iv) cash management, (v) collateral management, (vi) liaising with
the administrator, counsel and auditor engaged by Imation RIA, (vii) fund
formation documentation, (viii) regulatory filing assistance, (ix) IT support
and maintenance and (x) investor relations (such services, the “Capacity-Related
Consultation Services”). For the avoidance of doubt, the Service Provider shall
have no responsibility for the management, compliance, operation and
administration of Imation RIA.

 

B.Imation RIA Launch-Related Services. Upon the request of Imation RIA, the
Service Provider will consult with Imation RIA regarding Imation RIA’s
management and compliance functions for up to one year commencing no later than
90 days from the date hereof (such services, the “Imation RIA Launch-Related
Services”), provided that Imation RIA shall remain solely responsible for such
functions.

 

6

 

 

C.Meetings with Imation RIA. During the Term, at the request of Imation RIA, the
Service Provider shall make one of its representatives available to address
questions that Imation RIA may have regarding the Service Provider’s obligations
with respect to the Capacity and/or the Services.

 

D.Provision of Information. The Service Provider shall furnish such reports,
evaluations, certifications, financial statements, information or analyses to
Imation RIA with respect to the Invested Equity as Imation RIA and the Service
Provider may agree following Imation RIA’s request from time to time. For the
avoidance of doubt, the Service Provider is not obligated to provide Imation RIA
with any information with respect to any discretionary investment funds or
accounts managed by the Service Provider or its Affiliates (whether
discretionary or non-discretionary) of the Service Provider’s other individual
or institutional clients. Imation RIA acknowledges and agrees that the Service
Provider shall provide the types of information described above to Imation RIA
only to the extent that such provision does not conflict with confidentiality
agreements, confidentiality considerations or privacy requirements.

 

E.No Legal Advice. The Parties (i) agree that the Services provided by the
Service Provider pursuant to this Agreement shall not constitute legal advice,
and (ii) acknowledge that Imation RIA shall consult with its legal, tax or other
advisors, as deemed necessary in its discretion.

 

F.Exclusivity. During the Initial Term (and any Capacity Extension) the Service
Provider will not provide opportunities or services substantially similar to the
Capacity-Related Consultation Services (regardless of pricing) to any other
publicly traded or quoted entity, or any Affiliate thereof.

 

5.COMPENSATION AND EXPENSES.

 

A.Compensation.

 

As consideration for the Capacity and the Services, the Parties shall enter
into, and perform their respective obligations set forth in, the other
Transaction Documents, which obligations include the obligation for Imation to
make the following payments:

 

(i)Imation shall issue to the Designee 12,500,000 shares of Common Stock (as
adjusted for any stock split, stock dividend, stock combination,
reclassification or similar transaction occurring after the date hereof) on the
Initial Closing Date, pursuant to, and subject to the terms and conditions of,
the Subscription Agreement.

 

7

 

 

(ii)If Imation RIA triggers the Capacity Expansion, Imation shall issue to the
Designee 2,500,000 shares of Common Stock (as adjusted for any stock split,
stock dividend, stock combination, reclassification or similar transaction
occurring after the date hereof) within 10 Business Days of receipt of an
invoice from the Service Provider, pursuant to, and subject to the terms and
conditions of, the Subscription Agreement.

 

(iii)If Imation RIA triggers the first Capacity Extension, Imation shall pay the
Service Provider $1.75 million for the first Capacity Extension ($2.5 million if
Imation RIA has previously opted for the Capacity Expansion) within 10 Business
Days of receipt of an invoice from the Service Provider. Further, if Imation RIA
triggers the second Capacity Extension, Imation shall pay the Service Provider
an additional $1.75 million for the first Capacity Extension ($2.5 million if
Imation RIA has previously opted for the Capacity Expansion) within 10 Business
Days of receipt of an invoice from the Service Provider.

 

B.No Other Fees. Except as provided in Section 5.A., none of the Service
Provider or its Affiliates shall be entitled to any asset-based fee,
performance-based fee or any other fee or form of compensation, payable in cash
or Common Stock, from Imation, Imation RIA or their Affiliates, for its
provision of the Capacity and the Services, nor shall the Invested Equity be
subject to any asset-based fee, performance-based fee/allocation or any other
fee payable or allocable to the Service Provider or its Affiliate(s) from the
Clinton Fund. Nothing in this Agreement shall be construed as prohibiting any
Party from pursuing any remedies available at law or in equity for breach or
threatened breach, including the recovery of damages.

 

C.Expenses. Each of the Parties shall pay its own legal and other expenses
relating to the negotiation and execution of this Agreement. The Service
Provider shall bear its own operating and overhead expenses, including any
expenses attributable to the Capacity and Services provided hereunder (such as
salaries, bonuses, rent, office, utilities and administrative expenses,
depreciation and amortization, and auditing expenses), and Imation RIA shall not
be responsible for such expenses. Except to the extent constituting operating
and overhead expenses of the Service Provider, Imation RIA will be responsible
for, and will promptly reimburse the Service Provider for, the following
reasonable third-party direct expenses borne by the Service Provider
attributable to its performance of the Services and provision of the Capacity:
legal, marketing, administrative and accounting costs and expenses and research
costs and expenses excluding data.

 

6.[RESERVED]

 

7.TERM AND TERMINATION.

 

A.This Agreement shall commence as of the date hereof and, subject to the rights
of the Parties to terminate this Agreement as set forth below, shall remain in
full force and effect until the termination of the Term; provided that Sections
10 through 14 and 18 through 20 hereof shall survive any termination of this
Agreement, including any termination contemplated under Sections 7.B and 7.C
below.

 

8

 

 

B.Notwithstanding Section 7.A above, Imation and Imation RIA may terminate this
Agreement at any time upon 30 days prior written notice to the Service Provider
upon the occurrence of any of the following events: (i) if the Service
Provider’s registration as an investment adviser with the SEC is revoked,
suspended, terminated, or not renewed, or limited or qualified in any respect;
(ii) if the Service Provider sells or otherwise transfers its advisory business,
or all or a substantial portion of its assets, all or a substantial portion of
its trading systems or methods, or its goodwill, to any individual or entity
that is not an Affiliate of the Service Provider; (iii) if the Service Provider
fails in a material manner to perform any of its obligations under this
Agreement or the other Transaction Documents and, after being given written
notice thereof by Imation RIA, fails to cure such breach within 30 days of such
notice, (iv) if the Service Provider engages in any act of fraud or embezzlement
in connection with the Services; (v) the Service Provider’s gross negligence or
willful misconduct in connection with the Services; or (vi) the Service Provider
makes a general assignment for the benefit of its creditors, institutes
proceedings to be adjudicated voluntarily bankrupt, consents to the filing of a
petition of bankruptcy against it, is adjudicated by a court of competent
jurisdiction as being bankrupt or insolvent, seeks reorganization under any
bankruptcy law or consents to the filing of a petition seeking such
reorganization or has a decree entered against it by a court of competent
jurisdiction appointing a receiver liquidator, trustee, or assignee in
bankruptcy or in insolvency; provided that in the event that Imation and Imation
RIA terminate this Agreement in accordance with clause (i) or clause (vi) of
this paragraph, the Service Provider shall promptly pay to Imation, in cash by
wire transfer of immediately available funds pursuant to wire instructions
delivered by Imation in writing to the Service Provider, an amount equal to
$2,000,000.

 

C.Notwithstanding Section 7.A above, the Service Provider may terminate this
Agreement at any time upon reasonable prior written notice to Imation RIA upon
the occurrence of any of the following events: (i) a breach of Section 8.A.g or
8.A.h; (ii) if, at such time when Imation RIA is required under applicable state
law or the Advisers Act to be registered as an investment adviser, Imation RIA
is not so registered or, if after and during such time when Imation RIA is
required to be registered as an investment adviser, Imation RIA’s registration
with the applicable state securities authority or the SEC is revoked, suspended,
terminated, or not renewed, or limited or qualified in any respect; (iii) if
Imation RIA sells or otherwise transfers its advisory business, or all or a
substantial portion of its assets, all or a substantial portion of its trading
systems or methods, or its goodwill, to any individual or entity that is not an
Affiliate of Imation; (iv) if Imation or Imation RIA fails in a material manner
to perform any of its obligations under the Transaction Documents and, after
being given written notice thereof by the Service Provider, fails to cure such
breach within 30 days of such notice; or (v) Imation or Imation RIA makes a
general assignment for the benefit of its creditors, institutes proceedings to
be adjudicated voluntarily bankrupt, consents to the filing of a petition of
bankruptcy against it, is adjudicated by a court of competent jurisdiction as
being bankrupt or insolvent, seeks reorganization under any bankruptcy law or
consents to the filing of a petition seeking such reorganization or has a decree
entered against it by a court of competent jurisdiction appointing a receiver
liquidator, trustee, or assignee in bankruptcy or in insolvency.

 

9

 

 

8.REPRESENTATIONS, WARRANTIES AND COVENANTS.

 

A.     Each of Imation and Imation RIA, as set forth below, hereby represents,
warrants and covenants to the Service Provider that:

 

(a)Imation RIA (i) has the sole discretion and responsibility to direct the
allocation of the Invested Equity, and (ii) has received a copy of the Service
Provider’s Form ADV Part 2 prior to its execution of this Agreement.

 

(b)Imation RIA has the sole responsibility for all aspects of its business,
including management, compliance, operation and administration, and has retained
the Service Provider to provide it with the Services as set forth herein.

 

(c)Each of Imation and Imation RIA has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by each
of the Transaction Documents and otherwise to carry out its respective
obligations hereunder and thereunder. Other than the Required Approvals, as
defined below, the execution and delivery by Imation and Imation RIA of this
Agreement and the consummation by it of the transactions contemplated hereunder
have been duly authorized by all necessary action on the part of Imation and
Imation RIA, and no further consent or action is required by Imation or its
board of directors. This Agreement has been duly executed by, and, when
delivered in accordance with the terms hereof, will constitute the valid and
binding obligation of, Imation and Imation RIA, enforceable against Imation and
Imation RIA, in accordance with its terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities law.

 

(d)The execution, delivery and performance of this Agreement by Imation and
Imation RIA and the consummation by Imation and Imation RIA of the transactions
contemplated hereby, do not and will not (i) conflict with or violate any
provision of Imation’s or Imation RIA’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, indenture or instrument to which
Imation or Imation RIA is a party, or (iii) result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any Governmental Authority to which Imation or Imation RIA is subject
(including, without limitation, foreign, federal and state securities laws and
regulations and the rules and regulations of the Principal Market); except in
the case of clause (ii) or (iii) above, as would not, reasonably be expected to
have, individually or in the aggregate, a material adverse effect on the ability
of Imation or Imation RIA to perform fully on a timely basis its obligations
under this Agreement.

 

10

 

 

(e)Neither Imation nor Imation RIA is required to obtain any consent, waiver,
authorization, permit or order of, give any notice to, or make any filing or
registration with, any Governmental Authority or other Person in connection with
the execution, delivery and performance by Imation and Imation RIA of this
Agreement, other than any filings required in connection with Imation RIA’s
registration with the SEC or any state securities authority as a registered
investment adviser, such filings with the SEC and pursuant to state securities
laws as may be required in the determination of its counsel and other than any
filings that may be required under the Registration Rights Agreement
(collectively, the “Required Approvals”). All Required Approvals have been
obtained or effected timely, and neither Imation nor Imation RIA are aware of
any facts or circumstances which might prevent Imation or Imation RIA from
obtaining or effecting any of the registration, application or filings
contemplated by the Transaction Documents. Imation RIA is registered as an
investment adviser to the extent required by applicable state law and the
Advisers Act and shall remain so registered throughout the Term.

 

(f)To the best of Imation’s and Imation RIA’s knowledge, there has not been and
there is not pending any Proceeding to which Imation or Imation RIA is or was a
party, or to which any of the assets of Imation or Imation RIA are or were
subject and which resulted in or would reasonably be expected to result in a
material adverse effect on the condition, financial or otherwise, or business of
Imation or Imation RIA.

 

(g)The conduct of the business of Imation RIA, its investment advisory
affiliates, and the vehicles and accounts managed by Imation RIA, complies, and
shall at all times comply, with applicable law, except where the failure to so
comply would not reasonably be expect to have a material adverse effect on the
Service Provider, Imation RIA, its investment advisory affiliates, or the
vehicles or accounts managed by Imation RIA.

 

(h)Each of Imation and Imation RIA shall inform the Service Provider promptly as
soon as Imation or Imation RIA is notified that it has become subject to a
Proceeding materially affecting (or which may, with the passage of time,
materially affect) the business of Imation or Imation RIA.

 

(i)Imation RIA represents, warrants and covenants that the Invested Equity shall
not, and, for the duration of this Agreement, such Invested Equity will not
constitute “plan assets” for the purpose of Section 3(42) of the Employee
Retirement Income Security Act of 1974, as amended and any regulations
promulgated thereunder, without the prior written consent of the Service
Provider.

 

11

 

 

(j)Imation RIA represents, warrants and covenants that the Invested Equity shall
not, and, for the duration of this Agreement, such Invested Equity will not
constitute assets of an investment company registered under the U.S. Investment
Company Act of 1940, as amended, without the prior written consent of the
Service Provider.

 

(k)Each of Imation and Imation RIA understands that the representations,
warranties, agreements, undertakings and acknowledgments made by Imation and
Imation RIA in this Agreement shall be relied upon by the Service Provider for
its compliance with various securities laws. If this Agreement or the Services
contemplated herein gives rise to any compliance obligations for the Service
Provider other than its requirement to be a registered investment adviser, each
of Imation and Imation RIA shall upon reasonable request by the Service Provider
cooperate with the Service Provider to address and resolve any such issues in
good faith.

 

(l)Each of Imation and Imation RIA shall inform the Service Provider promptly if
Imation, Imation RIA or any of their respective officers becomes aware of any
change in the foregoing representations, warranties and covenants, or of any
material breach of this Agreement by Imation.

 

B. The Service Provider hereby represents, warrants and covenants to Imation and
Imation RIA that:

 

(a)The Service Provider is an entity duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization with the
requisite power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The execution, delivery and performance by
the Service Provider of this Agreement and the consummation by it of the
transactions contemplated hereunder have been duly authorized by all necessary
action on the part of the Service Provider. This Agreement has been duly
executed by the Service Provider, and, when delivered by the Service Provider in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of the Service Provider, enforceable against it in accordance with
its terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies.

 

12

 

 

(b)The execution, delivery and performance of this Agreement by the Service
Provider and the consummation by the Service Provider of the transactions
contemplated hereby does not and will not (i) conflict with or violate any
provision of the Service Provider’s certificate or articles of incorporation,
bylaws or other organizational or charter documents, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, indenture or instrument to which the Service
Provider is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
Governmental Authority to which the Service Provider is subject (including,
without limitation, foreign, federal and state securities laws and regulations);
except in the case of clause (ii) or (iii) above, as would not, reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
the ability of the Service Provider to perform its obligations thereunder.

 

(c)The Service Provider (i) has all federal, state and foreign governmental,
regulatory and exchange licenses, approvals and memberships and has effected all
filings and registrations with federal, state and foreign governmental and
regulatory agencies required to perform its obligations under this Agreement and
to at all times comply in all respects with all applicable laws, rules and
regulations, and (ii) shall maintain all such registrations, licenses, approvals
and memberships to the extent that the failure to so comply would have a
materially adverse effect on the Service Provider’s ability to act as described
herein.

 

(d)To the best of the Service Provider’s knowledge, there has not been and there
is not pending any Proceeding to which the Service Provider is or was a party,
or to which any of the assets of the Service Provider are or were subject and
which resulted in or might reasonably be expected to result in any material
adverse change in the condition, financial or otherwise, business or prospects
of the Service Provider.

 

(e)The Service Provider shall inform Imation and Imation RIA promptly as soon as
the Service Provider is notified that it has become subject to a Proceeding
materially affecting (or which may, with the passage of time, materially affect)
the business of the Service Provider.

 

(f)The Service Provider understands that the representations, warranties,
agreements, undertakings and acknowledgments made by the Service Provider in
this Agreement shall be relied upon by Imation and Imation RIA for their
compliance with various securities laws.

 

(g)The Service Provider shall inform Imation or Imation RIA promptly if the
Service Provider or any of its officers becomes aware of any change in the
foregoing representations, warranties and covenants, or of any material breach
of this Agreement by the Service Provider.

 

9.INDEPENDENT CONTRACTOR.

 

For all purposes of this Agreement, the Service Provider shall be an independent
contractor and not an employee or dependent agent of Imation RIA; nor shall
anything herein be construed as making Imation RIA a partner or co-venturer with
the Service Provider or any of its Affiliates or clients. Except as expressly
provided in this Agreement, the Service Provider shall have no authority to
bind, obligate or represent Imation RIA.

 

13

 

 

10.CONFIDENTIALITY AND DATA PROTECTION.

 

A.Each Party covenants that, subject to the proviso at the end of this sentence,
during the effectiveness of this Agreement and for two (2) years following the
termination of this Agreement in accordance with its terms, it will (a) hold in
strictest confidence non-public and proprietary information, whether written,
oral or otherwise, recorded and transmitted by any means, relating to this
Agreement or received by a Party from the Disclosing Party (as defined below) or
its Affiliates (whether or not marked as confidential), including, without
limitation, the terms hereof; trade secrets of the Disclosing Party; software of
the Disclosing Party; proprietary technology of the Disclosing Party;
information relating to historical and current performance, investments,
processes, procedures, clients, investors, trading positions, models, financial
and investment strategies, and other activities of the Disclosing Party or its
Affiliates and any accounts or vehicles managed by any Disclosing Party (each,
an “Account”); the terms and structure of each Account; the clients of or
Accounts managed by any Disclosing Party or its Affiliates; organizational,
financial, accounting, operational or other information relating to the
Disclosing Party or its Affiliates or its Accounts and their respective
directors, officers, members, partners, shareholders, affiliates, employees,
agents, representatives or service providers; information relating to
transactions hereunder considered and/or effected by either Party; the business,
policies, and plans of Imation and/or the Service Provider, and any other
aspects of the Parties’ performance or compensation under this Agreement
(“Confidential Information”), whether received prior or subsequent to the
execution of this Agreement; (b) exercise reasonable care to safeguard the
confidentiality of the Confidential Information under all circumstances; (c) not
disclose Confidential Information to any third party without the express written
consent of the Party that initially disclosed the same (“Disclosing Party”); (d)
not use the Confidential Information for any purpose other than to fulfill its
obligations pursuant to this Agreement or, with respect to Imation or any of its
Designated Persons (as defined below), for evaluation or investment purposes,
and (e) not use the Disclosing Party’s Confidential Information to copy or
reverse engineer, or attempt to derive the composition or underlying information
or structure of the Disclosing Party; provided, that the restriction set forth
in this clause (e) shall survive the termination of this Agreement indefinitely.
Notwithstanding the foregoing, “Confidential Information” does not include any
information which: (i) is in the public domain at the time of disclosure or
becomes available thereafter to the public without restriction, and in either
case not as a result of the act or omission of the receiving party; (ii) is
rightfully obtained by the receiving party from a third party without
restriction as to disclosure pursuant to applicable law or written agreement;
(iii) is lawfully in the possession of the receiving party at the time of
disclosure by the Disclosing Party and not otherwise subject to restriction on
disclosure by written agreement; (iv) is approved for disclosure by prior
written authorization of the Disclosing Party; or (v) is demonstrated by the
receiving party to have been previously developed independently and separately
by the receiving party without use of the Disclosing Party’s Confidential
Information.

 

14

 

 

B.Each Party agrees to restrict the disclosure of Confidential Information to
its partners, directors, officers, employees, representatives, advisors or
service providers that (a) “need to know” and (b) have an employment,
contractual or professional duty to keep Confidential Information confidential
(collectively the “Designated Persons”) and to cause the Designated Persons to
hold Confidential Information in strictest confidence. Each Party shall be
responsible for any breach of this Section 10 by any of its Designated Persons.

 

C.When disclosure of Confidential Information of the Disclosing Party is
required by law (including legal process), governmental regulation (including,
without limitation, any applicable securities exchange regulations), any
self-regulatory, regulatory or taxing authority having jurisdiction over either
Party, the receiving party required to disclose such Confidential Information
shall, to the extent permitted by law or regulation, promptly give the
Disclosing Party notice of such requirements and, to the extent reasonable under
the circumstances and permitted by law or regulation, (i) consult with the
Disclosing Party in advance of disclosure as to the form, nature, and purpose of
such disclosure, (ii) only disclose such Confidential Information as is required
to be disclosed by applicable laws, (iii) to the extent permissible, request to
restrict the further disclosure of the Confidential Information required to be
disclosed, and (iv) cooperate in any legal action initiated by the Disclosing
Party, provided that such cooperation shall not be unduly burdensome, to seek a
protective order to prevent such disclosure.

 

D.Each Party shall only use the other Parties’ names, in any written materials
or oral discussion (in connection with the Invested Equity or this Agreement)
with the other Parties’ prior written consent, which shall not be unreasonably
withheld, save for the documentation or other communications which are for the
other Parties’ internal purposes only, unless required for legal or regulatory
reasons, or required by the other Party’s advisors and/or service providers in
order to render service to such Party.

 

11.SCOPE OF LIABILITY; INDEMNIFICATION.

 

A.No Clinton Indemnified Party (as defined in Section 11.C below) shall be
liable, responsible or accountable in damages or otherwise to Imation or its
shareholders for any action taken or failure to act on behalf of Imation within
the scope of the Services to be provided by the Service Provider pursuant to
this Agreement, unless such action or omission was performed or omitted
fraudulently, or constituted willful misconduct or gross negligence.

 

B.No Imation Indemnified Party (as defined in Section 11.D below) shall be
liable, responsible or accountable in damages or otherwise to the Service
Provider or its Affiliates for any action taken or failure to act pursuant to
this Agreement, unless such action or omission was performed or omitted
fraudulently, or constituted willful misconduct or gross negligence.

 

15

 

 

C.Imation will, to the maximum extent permitted under applicable law, indemnify
and hold harmless the Service Provider, any Person controlling, controlled by or
under common control with the Service Provider or any of its Affiliates and each
of their respective members, partners, principals, managers, officers,
employees, agents, consultants and the legal representatives of any of them
(each, a “Clinton Indemnified Party”), from and against any loss or expense
suffered or sustained by a Clinton Indemnified Party arising out of the Services
and/or Capacity provided hereunder, including, without limitation, any judgment,
settlement, attorneys’ fees and other costs or expenses incurred in connection
with the defense of any actual or threatened Proceeding (collectively,
“Losses”), provided that such Losses did not result from the fraud, gross
negligence or willful misconduct of a Clinton Indemnified Party. Clinton
Indemnified Parties will be indemnified with respect to gross negligence,
dishonesty or bad faith of any broker or agent of such Clinton Indemnified
Party, provided that such broker or agent was selected, engaged or retained by
such Clinton Indemnified Party in good faith. Imation will advance to any
Clinton Indemnified Party attorneys’ fees and other costs and expenses incurred
in connection with the defense of any Proceeding for which such Clinton
Indemnified Party is entitled to be indemnified by Imation pursuant to this
Agreement; provided, that it receive a written acknowledgement in form and
substance reasonably acceptable to Imation that such Clinton Indemnified Party
shall promptly repay to Imation the amount of any such advance paid to it if it
shall be determined by a court order that such Clinton Indemnified Party was not
entitled to be indemnified by Imation in connection with such action or
proceeding. The Clinton Indemnified Parties may consult with counsel and
accountants in respect of the services provided to Imation hereunder, and be
fully protected and justified in any action or inaction which is taken in
accordance with the advice or opinion of such counsel or accountants, provided
that they will have been selected in good faith. The foregoing provisions will
survive the termination of this Agreement.

 

D.The Service Provider will, to the maximum extent permitted under applicable
law, indemnify and hold harmless Imation, Imation RIA, their Affiliates and each
of their respective members, partners, principals, managers, officers,
employees, agents, consultants and the legal representatives of any of them
(each, an “Imation Indemnified Party”), from and against any Losses suffered or
sustained by an Imation Indemnified Party arising out of the fraud, gross
negligence or willful misconduct of a Clinton Indemnified Party. The Service
Provider and/or its Affiliate(s) will advance to any Imation Indemnified Party
attorneys’ fees and other costs and expenses incurred in connection with the
defense of any Proceeding for which such Imation Indemnified Party is entitled
to be indemnified by the Service Provider pursuant to this Agreement; provided,
that they/it receive a written acknowledgement in form and substance reasonably
acceptable to the Service Provider and/or its Affiliate(s) that such Imation
Indemnified Party shall promptly repay to the Service Provider and/or its
Affiliate(s) the amount of any such advance paid to it if it shall be determined
by a court order that such Imation Indemnified Party was not entitled to be
indemnified by the Service Provider in connection with such Proceeding. The
Imation Indemnified Parties may consult with counsel and accountants in respect
of its obligations under this Agreement, and be fully protected and justified in
any action or inaction which is taken in accordance with the advice or opinion
of such counsel or accountants, provided that they will have been selected in
good faith. The foregoing provisions will survive the termination of this
Agreement.

 

16

 

 

E.Notwithstanding any of the foregoing to the contrary, the provisions of this
Section 11 will not be construed so as to provide for the indemnification of any
Clinton Indemnified Party or any Imation Indemnified Party for any liability
(including liability under U.S. Federal securities laws which, under certain
circumstances, impose liability even on Persons that act in good faith), to the
extent (but only to the extent) that such indemnification would be in violation
of applicable law, but will be construed so as to effectuate the foregoing
provisions to the fullest extent permitted by law.

 

12.ENTIRE AGREEMENT; AMENDMENTS.

 

This Agreement and the other Transaction Documents supersede all other prior
oral or written agreements between the Service Provider, Imation, Imation RIA,
their respective Affiliates and Persons acting on their behalf with respect to
the matters discussed herein, and this Agreement, the other Transaction
Documents and the instruments referenced herein and therein contain the entire
understanding of the Parties with respect to the matters covered herein and
therein. There are no representations, promises, warranties or undertakings,
other than as set forth or referred to herein and therein. No provision of this
Agreement may be amended other than by an instrument in writing signed by
Imation, Imation RIA and the Service Provider, and any amendment to this
Agreement made in conformity with the provisions of this Section 12 shall be
binding on the Service Provider. No provision hereof may be waived other than by
an instrument in writing signed by the Party against whom enforcement is sought.
Neither Imation nor Imation RIA has, directly or indirectly, made any agreements
with the Service Provider relating to the terms or conditions of the
transactions contemplated by the Transaction Documents except as set forth in
the Transaction Documents. Without limiting the foregoing, each of Imation and
the Imation RIA confirms that, except as set forth in the Transaction Documents,
the Service Provider has not made any commitment or promise or has any other
obligation to Imation or the Imation RIA. The only duties and obligations of the
Parties are as specifically set forth in the Transaction Documents, and no other
duties or obligations shall be implied in fact, law or equity, or under any
principle of fiduciary obligation. No consideration shall be offered or paid to
any Person to amend or consent to a waiver or modification of any provision of
any of the Transaction Documents unless the same consideration (other than the
reimbursement of legal fees) also is offered to all of the Parties to the
Transaction Documents.

 

17

 

 

13.ASSIGNMENT.

 

The rights and obligations hereunder shall not, except as otherwise expressly
provided herein, be assignable, transferable or delegable without the written
consent of the other Party hereto and any attempted assignment, transfer or
delegation thereof without such consent shall be void; provided, that a Party
will not unreasonably withhold consent for an assignment by a Party to its
Affiliate. For purposes of this Section 13, with respect to the Service
Provider, the term “assignment” shall have the meaning defined in Section
202(a)(1) of the Advisers Act.

 

14.NOTICES.

 

Any and all notices or other communications or deliveries required or permitted
to be provided under this Agreement shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile or e-mail at the facsimile
number or e-mail address specified in this Section 14 prior to 6:30 p.m. (New
York City time) on a Trading Day (as defined in the Subscription Agreement), (b)
the Trading Day after the date of transmission, if such notice or communication
is delivered via facsimile or e-mail at the facsimile number or e-mail address
specified in this Agreement later than 6:30 p.m. (New York City time) on any
date and earlier than 11:59 p.m. (New York City time) on such date, (c) the
Trading Day following the date of mailing, if sent by nationally recognized
overnight courier service, specifying next Business Day delivery or (d) upon
actual receipt by the Party to whom such notice is required to be given if
delivered by hand, in each case properly addressed to the Party to receive the
same. The address for such notices and communications shall be as follows:

 

If to Imation: Imation Corp.     1099 Helmo Avenue N, Suite 250   Oakdale,
Minnesota 55128   Telephone: (651) 340-8062   Attention: Tavis Morello, General
Counsel   Email: tmorello@imation.com     If to Imation RIA: GlassBridge Asset
Management, LLC   1099 Helmo Avenue N, Suite 250   Oakdale, Minnesota 55128  
Telephone: (651) 340-8062   Attention: Tavis Morello, General Counsel   Email:
tmorello@imation.com

 

18

 

 

With copies (for information purposes Winston & Strawn LLP only) to: 200 Park
Avenue   New York, New York 10166-4193   Telephone: (212) 294-5336   Facsimile:
(212) 294-4700   Attention: Joel L. Rubinstein, Esq.   Email:
jrubinstein@winston.com       Weinberg Zareh & Geyerhahn LLP   45 Rockefeller
Plaza, Suite 2000   New York, New York 10111   Attention: Seth B. Weinberg, Esq.
  Email: seth@wzgllp.com     If to the Service Provider: Clinton Group, Inc.  
510 Madison Ave., 9th Floor   New York, New York 10022   Attention: George Hall
  Daniel Strauss   Telephone: (212) 825-0400   Facsimile: (646) 346-5650  
E-mail: geh@clinton.com   dstrauss@clinton.com     With a copy (for information
purposes Schulte Roth & Zabel LLP only) to: 919 Third Avenue   New York, NY
10022   Telephone: (212) 756-2000   Facsimile: (212) 593-5955  
Attention:    David Efron, Esq.     Eleazer Klein, Esq.   Email:
david.efron@srz.com     eleazer.klein@srz.com

 , or to such other address, facsimile number and/or email address to the
attention of such other Person as the recipient party has specified by written
notice given to each other party two (2) days prior to the effectiveness of such
change in accordance with this Section 14. Written confirmation of receipt (i)
given by the recipient of such notice, consent, waiver or other communication,
(ii) mechanically or electronically generated by the sender’s facsimile machine
or e-mail transmission containing the time, date, recipient facsimile number or
e-mail address and an image of the first page of such transmission, or (iii)
provided by a courier or overnight courier service shall be rebuttable evidence
of personal service, receipt by facsimile or receipt from a nationally
recognized overnight delivery service in accordance with clause (a), (b), (c) or
(d) above, respectively.

 

19

 

 

15.COUNTERPARTS.

 

This Agreement may be executed in two or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each Party and delivered to the
other Party, it being understood that all Parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or by an e-mail which contains a portable document format (.pdf)
filed of an executed signature page, such signature page shall create a valid
and binding obligation of the Party executing (or on whose behalf such signature
is executed) the same with the same force and effect as if such signature page
were an original thereof.

 

16.NO IMPLIED REPRESENTATIONS OR WARRANTIES.

 

The Service Provider makes no representations or warranties as to the
sufficiency of the Capacity or the Services or its investment policies and
procedures or their suitability for any particular purpose which Imation may
have. No express or implied warranty or representation is given by the Service
Provider as to the performance or profitability of any particular investments or
other property forming part of, or constituting the Invested Equity or any other
investments of Imation with the Service Provider. It is possible that Imation
may incur losses at any time with respect to assets invested with the Service
Provider. Imation makes no implied representations or warranties except for
those expressly provided herein.

 

17.DISCLOSURE OF CONFLICT OF INTERESTS.

 

Imation acknowledges that the Service Provider may engage, invest and
participate in, and otherwise enter into, other business ventures of any kind,
nature and description with others, and Imation agrees that no additional
disclosure shall be required in that regard, except as may be required by law.
The Service Provider and its Affiliates and any of their respective members,
partners, officers, employees shall devote so much of their time to the
provision of Services hereunder as in the judgment of the Service Provider the
provision of such Services shall reasonably require, and none of the Service
Provider or its Affiliates shall be obligated to do or perform any act or thing
in connection with this Agreement not expressly set forth herein. Nothing herein
contained in this Section 17 shall be deemed to preclude the Service Provider or
its Affiliates from exercising investment responsibility, from engaging directly
or indirectly in any other business or from directly or indirectly purchasing,
selling, holding or otherwise dealing with any securities and instruments for
the account of any such other business, for their own accounts, for any of their
family members or for other clients. Persons associated with the Service
Provider or its Affiliates have an ownership interest in Imation as well as
Accounts managed by the Service Provider. Furthermore, certain Affiliates of the
Service Provider may have greater financial interest in the performance of such
other Accounts than the performance of the Invested Equity. Imation shall not
have any right to participate in any manner in any profits or income earned or
derived by or accruing to the Service Provider or any Affiliate thereof from the
conduct of any business or from any transaction in securities or instruments
effected by the Service Provider or such Affiliate for any Account.

 

20

 

 

18.CONSTRUCTION.

 

The headings herein are for convenience only, do not constitute a part of this
Agreement and shall not be deemed to limit or affect any of the provisions
hereof. No specific representation or warranty shall limit the generality or
applicability of a more general representation or warranty. The Parties agree
that each of them and/or their respective counsel has reviewed and had an
opportunity to revise this Agreement and, therefore, the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any amendments hereto.

 

19.NO THIRD-PARTY BENEFICIARIES.

 

This Agreement is intended for the benefit of the Parties hereto and their
respective successors and permitted assigns and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person, except that (i) each
Clinton Indemnified Party and each Imation Indemnified Party is an intended
third party beneficiary of the indemnification provisions hereof and may enforce
such provisions directly against the Parties with obligations thereunder and
(ii) the Designee is an intended third party beneficiary of the compensation
provisions of this Agreement.



 

20.GOVERNING LAW; VENUE; WAIVER OF JURY TRIAL.

 

All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each Party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each Party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such Party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 

[Signature page follows]

 

21

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.

 

  CLINTON GROUP, INC.       By: /s/ George Hall     Name:   George Hall   Title:
   Chief Executive Officer       IMATION CORP.       By: /s/ Danny Zheng    
Name:   Danny Zheng   Title:    Chief Financial Officer     GLASSBRIDGE ASSET
MANAGEMENT, LLC       By: /s/ Tavis J. Morello     Name:   Tavis J. Morello  
Title:    General Counsel

 

[Signature Page to Capacity and Services Agreement]

 

 

 

 

